IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE
V. ID NO. 1507008924

WILLIAM A. BURROWS,

\./\./\./\/\./\/\./

Defendant.
Submitted: February 27, 2017
Decided: May 18, 2017

Upon Defendant’s Motion for Postconviction Relief
SUMMARILY DISMISSED.

Upon Defendant’s Motion for Appointment of Counsel
DENIED.

w

William A. Burrows, pro se, Wilmington, DE.

John DoWnS, Esquire, Deputy Attorney General, Department of Justice, 820 N.
French St., Wilmington, Delaware, Attorney for the State.

WHARTON, J.

This 16th day of May, 2017, upon consideration of Defendant’s timely first
Motion for Post-conviction Relief, Motion for Appointment of Counsel, and the
record in this matter, it appears to the Court that:

1. Defendant William A. Burrows (“Burrows”) pled guilty on March 7,
2016 to the charges of Sexual Solicitation of a Child and Rape Fourth Degree.1 A
pre-sentence investigation Was ordered.2 On April 29, 2016, this Court sentenced
him to 25 years of incarceration, suspended after 10 years on the SeXual Solicitation
of a Child charge and 15 of incarceration years suspended after 5 years on the Rape
Fourth Degree charge, followed by decreasing levels of supervision.3 When he
committed the offenses, Burrows Was 39 years old and his victim Was 15. On July
18, 2017, Burrows sought a sentence modification under Superior Court Criminal
Rule 35, Which the Court denied on August 1, 2017.4 BurroWs did not appeal either
his sentence or the denial of his sentence modification motion to the DelaWare
Supreme Court. He then filed a Motion for Postconviction Relief (“Motion”) on
January 6, 2017, along With a Motion for Appointment of Counsel both of Which
Were rejected because the Motion Was not signed by BurroWs under penalty of

perjury as required by Superior Court Criminal Rule 61.5 He then re-filed the

 

1D.I. 11.
2Icl'.

3 D.I. 14.
4D.I. 15, 16.
5 D.I. 17.

motions on February 27, 2017.6 Thus, the Motion is a timely first postconviction
relief motion.7

2. The Motion is unusual in that it does not allege ineffective assistance of
counsel. In fact, Burrows praises his court appointed attorney.8 Instead, the Motion
raises two interrelated claims: (1) the Court engaged in judicial misconduct and; 2)
the Court imposed excessive sentences outside of the sentencing guidelines.9
According to Burrows the Court’s judicial misconduct consisted of imposing
excessive sentences despite the Court being aware of information that the victim had
substantial mental health issues that antedated her involvement With him. In effect,
Burrows accuses the Court of blaming him for the victim’s pre-existing mental
health issues and sentencing him as though he had caused them. In his second
claim, BurroWs alleges that the Court exceeded the sentencing guidelines because it
engaged in the misconduct alleged in the first claim.

3. Before addressing the merits of a defendant’s motion for postconviction
relief, the Court must first apply the procedural bars of Superior Court Criminal

Rule 61(i).10 If a procedural bar exists, then the Court Will not consider the merits of

. . . 1
the postconviction claim,l

 

6 D.I. 18.

7 Super. Ct. Crim. R. 61(i)(1).

8 See Memorandum of LaW, attached to the Motion. D.I. 18.
9 Ia'.

10 Younger v. State, 580 A.2d 552, 554 (Del. 1990).

ll ]d

4. Under DelaWare Superior Court Rules of Criminal Procedure, a motion
for post-conviction relief can be barred for time limitations, successive motions,
procedural defaults, and former adjudications A motion exceeds time limitations
if it is filed more than one year after the conviction becomes final or if it asserts a
newly recognized, retroactively applied right more than one year after it was first
recognized.12 A second or subsequent motion is considered successive and
therefore barred unless the movant was convicted after a trial and “pleads with
particularity that new evidence exists that the movant is actually innocent” or
“pleads with particularity a claim that a new rule of constitutional law, made
retroactive to cases on collateral review by the United States Supreme Court or the
Delaware Supreme Court, applies to the movant’s case and renders the conviction
invalid.”B Grounds for relief “not asserted in the proceedings leading to the
judgment of conviction” are barred as procedurally defaulted unless the movant
can show “cause for relief” and “prejudice from [the] violation.”14 Grounds for
relief formerly adjudicated in the case, including “proceedings leading to the
judgment of conviction, in an appeal, in a post-conviction proceeding, or in a
federal habeas corpus hearing” are barred.15

5. Summary dismissal is appropriate if it plainly appears f`rom the motion

for postconviction relief and the record of prior proceedings in the case that the

 

12 super. Ct. Crim. R. 61(1)(1).
13 super. ct. Crim. R. 61(1)(2); super. Ct. Crim. R. 6i(d)(2).
14 Super. Ct. Crim. R. 61(i)(3).
15 Super. Ct. Crim. R. 61(i)(4).

movant is not entitled to relief.16 Here, after careful review of the Motion and the
transcript of the sentencing hearing, it is plainly apparent that Burrows is not
entitled to relief and summary dismissal is appropriate.

6. Burrows did not take a direct appeal from the Court’s sentence,
although the issues he raises in the Motion could have been raised on direct appeal.
Moreover, since these issues were “not asserted in the proceedings leading to the
judgment of conviction,” they are barred as procedurally defaulted unless Burrows
shows “cause for relief from the procedural default” and “prejudice from [the]
violation of [his] rights.”17 Burrows attempts to overcome the bar by claiming that
the “[i]ssues raised are only raised on collateral attack in Delaware.”18 Burrows is
wrong. There is no prohibition on raising sentencing issues on direct appeal.
Because Burrows has failed to overcome the procedural default bar of Rule
61(i)(3), his Motion is barred.

7. Nevertheless, because the Motion accuses the Court of judicial
misconduct, the Court wishes to address the Motion further. “It is established
Delaware law that a defendant has no legal or constitutional right to appeal a
statutorily authorized sentence simply because it does not conform to the

sentencing guidelines established by the Sentencing Accountability

 

16 Super. Ct. Crim. R. 61(d)(5).
17 Super. Ct. Crim. R. 61(i)(3).
18D.I.18 at 3.

Commission.”19 “Appellate review of a sentence is limited to whether the sentence
is within the statutory limits prescribed by the General Assembly and whether it is
based on factual predicates which are false, impermissible or lack minimal
reliability, judicial vindictiveness or bias, or a closed mind.”20 “A judge sentences
with a closed mind when the sentence is based on a preconceived bias without
consideration of the nature of the offense or the character of the defendant.”21
There is no claim that the sentence exceeded the statutory guidelines. Thus, there
is no basis to challenge the Court’s sentence on that ground. Rather, Burrows
takes issue with the Court’s explanation of its reasons for imposing a sentence
outside of the guidelines Apparently, Burrows mistakenly believes that the Court
was under the impression that he caused the victim’s mental health problems, when
in reality, those problems pre-existed Burrows involvement with her. The Court
was under no such impression The Court explained that it was sentencing
Burrows outside of the guidelines because of vulnerability of the victim and the
extreme manipulativeness of the defendant The Court told Burrows that, instead
of mitigating the seriousness of the offense, the victim’s issues “aggravate it

because you knew that she was having difficulties, that she was 14 and 15 years

old, and nonetheless, you pursued this course for a year.22 Continuing, the Court

 

19 Mayes v. State, 604 A.2d 839, 845 (Del. 1992), citing Gaines v. State, 571 A.2d 765 (Del.
1990)

20 Cruz v. Stal‘e, 990 A.2d 409, 416 (Del. 2010), citing Weston v. State, 832 A.2d 742, 746 (Del.
2003)

21 Id

22 Tr. Sent. Hr’g, Apr. 29, 2016, at 14.

told Burrows, “And that you did have sexual contact with a minor, knowing that
she had all of these issues going on in her life. So, you have exacerbated them.
You have made them worse.”23 Finally, the Gouty explained why it was
sentencing Burrows outside of the Sentencing Accountability Commission
guidelines.

This sentence is outside of the guidelines,

and I am doing that because of the

vulnerability of the victim. The extreme

persistent measures you took to commit the

crime, the manipulativeness you used to

commit the crime against a vulnerable

victim, the fact that you travelled 700 miles

to commit the crime, and all of those things

indicate that you are a very dangerous

person, so that incarceration outweighs any

other mitigating factors.?‘4

8. As noted by the Court, Burrows sentence was predicated on the nature

of the offense and the character of the defendant The sentence, while outside of
the guidelines, was within the statutorily permissible range, and the reasons for
exceeding the guidelines were clearly stated on the record. Burrows’ failure to
recognize that a 39 year old man who travels 700 miles to have sex with a troubled
15 year old presents an extreme danger to society merely confirms the propriety of

the Court’s sentence.

Therefore, Defendant’s Motion for Postconviction is SUMMARILY

 

23Ia’. at 15.
24Id. at 17-18.

DISMISSED. Defendant’s Motion for appointment of Counsel is DENIED.

IT IS SO ORDERED.

(

 

Fer?{$ W. Whanoh, J.

oc: Prothonotary
cc: Investigative Services